Exhibit 99.1 TRANSLATION NASDAQ: IIJI, TSE1: 3774 June 14, 2013 To our shareholders: Koichi Suzuki Representative Director Internet Initiative Japan Inc. 1-105 Kanda Jinbo-cho, Chiyoda-ku, Tokyo, Japan Partial Amendment to Convocation Notice of the 21st Ordinary General Meeting of Shareholders Internet Initiative Japan Inc. has made the following partial amendment to the content of the “Convocation Notice of the 21st Ordinary General Meeting of Shareholders” that was sent to our shareholders on June 7, 2013. The details of the change are described below by underlined text. Amended part: Page 6 Business Report for the 21st Fiscal Year 1. Matters Regarding the Current Status of the IIJ Group (10) Items of the Principal Parent Companies and Subsidiaries [Before amendment] Principal Subsidiaries Name of company Common stock (JPY thousands) Ownership Primary business (Omitted) IIJ Global Solutions China Inc. (“IIJ-GS China”) USD1,300,000 (100.0%) 100.0% Operation and maintenance services of networks and IT systems and equipment sales in China [After amendment] Principal Subsidiaries Name of company Common stock (JPY thousands) Ownership Primary business (Omitted) IIJ Global Solutions China Inc. (“IIJ-GS China”) USD3,800,000 (100.0%) 100.0% Operation and maintenance services of networks and IT systems and equipment sales in China For inquiries, contact: IIJ Investor Relations Tel: +81-3-5259-6500E-mail: ir@iij.ad.jpURL: http://www.iij.ad.jp/en/ir
